OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10529 The Investment House Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850Los Angeles, California (Address of principal executive offices) (Zip code) Timothy J. Wahl First Western Investment Management, Inc. 11150 Santa Monica Boulevard, Suite 850Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310) 268-2605 Date of fiscal year end:July 31, 2013 Date of reporting period: January 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Investment House Growth Fund Semi-Annual Report January 31, 2013 (Unaudited) The Investment House Growth Fund Letter to Shareholders March 20, 2013 We closed out the first half of fiscal 2013 on January 31, 2013, and would like to thank you for joining us as shareholders of The Investment House Growth Fund (the “Fund,” formerly the GKM Growth Fund). For the six months ended January 31, 2013, the Fund’s total return was 12.38% versus 9.91% for the S&P 500 Index (the “S&P 500”). Since the Fund’s inception on December 28, 2001, the Fund has had an average annual total return of 5.84% through January 31, 2013 versus 4.38% for the S&P 500 for the same period. Our largest sector concentrations continue to be in Information Technology (58.7% vs. 18.4% for the S&P 500) and Health Care (19.2% vs. 12.2%), together comprising 77.9% of the Fund’s holdings at midyear. The balance of our holdings was comprised of 8.2% Industrials; 6.0% Materials; 3.8% Consumer Staples; and 4.1% Consumer Discretionary. The Fund has no exposures to Energy, Financial Services, Utilities, Real Estate, and Telecommunication Services. Our top 5 holdings comprised 28.3% of the portfolio, and were all related in some way to the Information Technology sector. However, it is important to remember that such categorizations we view as somewhat arbitrary, as they stretch across a vast landscape of different kinds of businesses, from a 3-D printing manufacturer (Stratasys); to internet search (Google); to productivity enhancers (eBay and Trimble Navigation); to a branded lifestyle, entertainment, and productivity ecosystem (Apple). In fact, in this age, it is very hard to find a business which does not, in some important way, directly make use of and benefit from Information Technology, and therefore we regard the 58.7% Information Technology category membership of our portfolio companies as a far more economically and financially diverse sector than the single name “Information Technology” would suggest. Below is a table reflecting the weights and first half performance of the key S&P 500 sectors vs. the corresponding weights and first half performance of the Fund’s holdings: Sector S&P 500 Weight Fund Weight S&P First Half Return % Fund First Half Return % Materials Telecommunication Services 0 0 Consumer Discretionary Consumer Staples Energy 0 0 Financials 0 0 Health Care Industrials Real Estate 0 0 Information Technology Utilities 0 -1.3 0 Source: Morningstar 1 As is shown above, the big detractors from our performance – in terms of sector allocation – arose from the fact that we had no allocations to either the Financials sector, which rose 22.3% in the first half, or the Energy sector, which rose 10.7%. In addition, while we had no allocations to Telecommunication Services, that sector rose 2% from August 1, 2012 through January 31, 2013. Likewise, Real Estate rose 3.8%, while we had no allocations to that sector. In Materials, holdings within the S&P 500 rose 14.3%, while ours rose 11.6%. On the plus side, while S&P 500 Consumer Discretionary rose 18.4%, the Fund’s holdings in that sector rose 18.5%. S&P 500 Consumer Staples rose 4.6% vs. 12.3% for the Fund; S&P 500 Health Care was up 12.9% vs. 17.1% for the Fund; S&P 500 Industrials rose 12.3% vs. 18.0% for the Fund. S&P 500 Utilities declined 1.4%, which we avoided altogether, having had no allocation to that sector. S&P 500 Information Technology holdings rose a scant .3% while the Fund’s Information Technology holdings climbed 6.5%. This is particularly noteworthy in view of Apple’s 24.75% decline during the period – the single largest individual detractor from our performance, and our single largest holding. The size and first half performance of our 10 largest holdings as January 31, 2013 are shown in the table below: Fund Holding Weight (%) 8/1/12 – 1/31/13 Return % Apple -24.75 Stratasys Google IBM eBay Intuit Trimble Navigation Microsoft -5.44 Intuitive Surgical Accenture Total RISK MANAGEMENT AND DIVERSIFICATION Our attitude toward risk management remains the same: we define risk as the chance of permanent capital loss. We attempt to limit this risk by selecting the very best companies we can, and to manage portfolio risk by diversifying our separate company holdings. To the extent that such holdings, though in different companies, remain in or are related to the same sectors of the economy, then such concentrations may add to sector risk. Our largest single holding (Apple) represented 7.49% of the Fund (vs. a 3.2% weight in the S&P 500) and returned -24.75% for the first half of fiscal 2013, thus contributing -2.59% to the Fund’s overall performance. Despite the negative returns by Apple, the Fund was up 12.38% overall vs. 9.91% for the S&P 500. PORTFOLIO TURNOVER We continue to believe that less portfolio activity with the right companies is far superior to more activity with the wrong ones. This policy of enlightened lethargy has resulted in an average annualized “Tax-adjusted Return” of 5.84% per year for the Fund since its inception through January 2013, which, due to rounding, is the same as the pre-tax return of 5.84%. Our inactivity, therefore, has 2 benefited you, our shareholders, as there is, in effect, no difference in the average annual total returns before and after tax over the course of our eleven plus years of operations. As a point of comparison, according to Morningstar, the largest fund in the Large Growth Category had a 1.69% difference between its pre- and post-tax average annual totalreturns over the same period (the Fund’s inception through January 2013). Our average rate of portfolio turnover for the first half of this fiscal year was approximately 1%. As in the past, we try to invest in companies we believe have strong, profitable competitive advantages which are growing and sustainable long into the future, such that time is our best friend in owning them. Sometimes we get it wrong, or there is a change in circumstance which requires a change in our positioning. In all cases though, we are motivated by producing the greatest after tax growth of capital consistent with our desire to minimize the risk of permanent capital loss. Performance As of January 31, 2013 1 Year 5 Years 10 Years Since Inception Returns Before Taxes 21.51% 6.19% 8.24% 5.84% Returns After Taxes on Distributions 21.51% 6.19% 8.23% 5.84% Returns on Distributions and Sale of Fund Shares 12.17% 4.84% 6.74% 4.73% The performance above presents the impact of taxes on the Fund’s returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. If you own the Fund in a tax-deferred account, such as an IRA or 401(k) plan, after-tax returns are not relevant to your investment because such accounts are subject to taxes only upon distribution. INVESTMENT COMMENTARY For this letter, we decided it might be useful to talk a little bit about how we view the investment process, rather than simply regurgitating the recent market and financial news for which there are so many better sources. While there are many enduring investment themes which we might profitably take up, we thought we would start with our big picture: what do we mean by ‘long term’ investing, and how do we approach it in a world of such rapid short term change? Here we are guided by a principle well-expressed by Warren Buffett in a colloquium at the University of Florida on October 15, 1998: We never buy something with a price target in mind. We never buy something at 30 saying if it goes to 40 we’ll sell it, Or 50 or 60 or 100. The way to look at a business is, is this going to keep producing more and more money over time? And if the answer to that is yes, you don’t need to answer any more questions. In other words, we are first and foremost looking for businesses with the prospect for enduring profitability, and management which has demonstrated the ability to manage through the changes which their environments give rise to, and to successfully adapt to, and profit by, those changes for the mutual benefit of their clients and their shareholders. 3 While looking into the future to answer this question is never an easy or simple thing to do, we agree completely with Buffett, who said in the very dark, pessimistic investing days of August 1979 (just prior to the commencement of a decades long bull run in stocks), The future is never clear; you pay a very high price in the stock market for a cheery consensus. Uncertainty is the friend of the buyer of long-term values. Since ours is a growth fund, here too, we want to be clear on this issue as well. There are a multitude of types and sources of growth – raw economic, geographic, demographic; cyclical and secular; growth attributable to valuation changes, the use of leverage, margins, revenue, and market size; technological growth, productivity growth, and returns on invested capital growth – in short there are many, many sources and types of growth from which the seed of our investing ideas might spring. Perhaps most attractive to us, though, is the enterprise and financial growth attributable to what we estimate to be some enduring or permanent change in the way consumers and businesses do things – something, in other words, which enhances the productivity and quality of life of large numbers of people and businesses for what we estimate will be a very long time. These, first among all others, are the kinds of growth companies which get us really excited. As to the issue of growth versus value, we agree with Buffett entirely, as he wrote in his 1992 Berkshire Hathaway Letter to Shareholders, that “the two approaches are joined at the hip:” Growth is ALWAYS a component in the calculation of value, constituting a variable whose importance can range from negligible to enormous…what is “investing” if it is not the act of seeking value at least sufficient to justify the amount paid?The best business to own is one that over an extended period can employ large amounts of capital at very high rates of return. The worst…is one that must or will do the opposite: that is, consistently employ ever greater amounts of capital at very low rates of return. A good example illustrating our investment philosophy occurred in our purchase, and continued holding of, Apple. While we could write many, many pages on this single investment alone, here we will just highlight a few aspects of our continuing interest. The first thing to note is that our purchase first came at the end of August, 2007, when the S&P 500 closed at 1526.75, very near its all-time high. Apple closed the month at approximately 138.5 per share. 4 Since then, notwithstanding Apple’s recent decline from 700, the stock has increased roughly 225%, while the S&P closed at 1514.68 on January 31, 2013, down .8% from its August 2007 level. In the 6 years from the start of 2007 through the end of 2012 Apple’s revenues increased approximately 8-fold, from $19.3 Billion to $156.5 Billion, while its net income rose 21.7 times from $1.9 Billion at the end of 2006, to $41.4 Billion at the end of 2012. This remarkable growth occurred in a period commencing 30 years (!) after Apple was founded in the Jobs family garage and incorporated in Cupertino California on January 3, 1977. For more than two decades, since its inception, it had been a manufacturer of personal computers, and fought successive battles against IBM, and then the Wintel/Microsoft/Dell triad until, by the early 2000s it had been relegated to a footnote in the tech industry, with less than 1% market share in the PC business and a market capitalization less than $10 Billion (versus $425 Billion today). But from 2002 to 2007, with the roll out of Apple’s retail stores, its iTunes, and iPod innovations, and the development of its “I” web services palette, Apple’s sales and market capitalization grew dramatically, with sales growing from $5.7 billion in 2002 to $24 billion in 2007, and the average market value jumping from $7 billion to $24 billion. Surely, many investors had reason to fear that all the growth was over, and that we, as investors in August 2007, were far too late to the party. But, in terms of Apple’s ability to make enduring changes in the productivity and life quality of businesses and consumers, we believed the show was just 5 beginning, with the June 2007 introduction of the revolutionary iPhone, and the enormously powerful ecosystem to which that one device would give birth. Apple was no longer a computer company; it was a multimedia community with almost limitless productivity and entertainment enhancers, whose profitability and competitive position would increase, not decrease, as it grew. Meanwhile, as it did so, the pricing of the enterprise became cheaper, not more expensive, with net margins at yearend 2006 rising from 10.1% to 26.5% at yearend 2012, even as the approximate yearly high P/E ratio fell from 51.6 in 2007 to 11.0 x in 2012. Here in this one position we have seen a hyper-growth and an extreme value play, all in the same security. For us, the long term view of Apple – as with all of our investments - remains anchored to the same theme: can the enterprise continue to grow at highly profitable rates well into the future, and are we able to own that growth at a price which rewards us over the long term? For now, our answer to both questions remains yes. And, when we consider Apple’s free cash flow yield in relation to the yield on the 10 Year Treasury, we feel confident we are getting both growth and value: 6 And with a current dividend of $10.60 per share – roughly a 7.6% yield on our cost before the anticipated spring 2013 dividend increase – we are comforted by the growth and magnitude of the distributed cash flow as well. Sincerely, Sincerely, Timothy J. Wahl Jed M. Cohen Portfolio Manager Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit www.tihfunds.com or call 1-888-456-9518 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Investment House Growth Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The Adviser’s discussion of individual securities is presented for educational purposes only and should not be considered a recommendation by the Adviser. Fund holdings are subject to change at any time. Some of the information given in this publication has been produced by unaffiliated third parties and, while it is deemed reliable, the adviser does not guarantee its timeliness, sequence, accuracy, adequacy, or completeness and makes no warranties with respect to results to be obtained from its use. The Investment House Growth Fund’s expense ratio was 1.89% during the six months ended January 31, 2013. The expense ratio disclosed in the December 1, 2012 prospectus was 1.86%. 7 The Investment House Growth Fund Performance Information January 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in The Investment House Growth Fund and the S&P 500 Index Since Inception* Average Annual Total Returns** (for periods ended January 31, 2013) 1 Year 5 Years 10 Years Since Inception* The Investment House Growth Fund (a) 21.51% 6.19% 8.24% 5.84% S&P 500 Index 16.78% 3.97% 7.93% 4.38% (a) The Fund’s expense ratio was 1.89% during the six months ended January 31, 2013. The expense ratio in the December 1, 2012 prospectus was 1.86%. * Initial public offering of shares was December 28, 2001. ** The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 8 The Investment House Growth Fund Portfolio Information January 31, 2013 (Unaudited) Sector Diversification vs. the S&P 500 Index (% of Total Investments) Top 10 Holdings Security Description % of Net Assets Apple, Inc. 8.2% Stratasys, Inc. 6.7% Google, Inc. - Class A 5.8% eBay, Inc. 5.4% Trimble Navigation Ltd. 5.0% International Business Machines Corporation 5.0% Intuit, Inc. 4.8% Intuitive Surgical, Inc. 3.7% Microsoft Corporation 3.2% Accenture Ltd. - Class A 2.7% 9 The Investment House Growth Fund Schedule of Investments January 31, 2013 (Unaudited) Common Stocks — 110.0% Shares Value Consumer Discretionary — 4.2% Hotels, Restaurants & Leisure — 1.9% Yum! Brands, Inc. $ Household Durables — 2.3% Tupperware Brands Corporation Consumer Staples — 4.5% Beverages — 2.1% Coca-Cola Company (The) Food & Staples Retailing — 1.1% Costco Wholesale Corporation Household Products — 1.3% Church & Dwight Company, Inc. Health Care — 21.2% Biotechnology — 1.1% Celgene Corporation* Health Care Equipment & Supplies — 9.0% Baxter International, Inc. Conceptus, Inc.* Intuitive Surgical, Inc.* Medtronic, Inc. Stryker Corporation Health Care Providers & Services — 4.4% Henry Schein, Inc.* McKesson Corporation Pharmaceuticals — 6.7% Allergan, Inc. Mylan, Inc.* Novartis AG - ADR Roche Holdings AG - ADR Teva Pharmaceutical Industries Ltd. - ADR 10 The Investment House Growth Fund Schedule of Investments (Continued) Common Stocks — 110.0% (Continued) Shares Value Industrials — 8.9% Air Freight & Logistics — 1.1% FedEx Corporation $ Commercial Services & Supplies — 1.2% Stericycle, Inc.* Industrial Conglomerates — 1.9% General Electric Co. Machinery — 3.7% Cummins, Inc. Pall Corporation Road & Rail — 1.0% Norfolk Southern Corporation Information Technology — 64.6% Communications Equipment — 1.9% QUALCOMM, Inc. Computers & Peripherals — 17.3% Apple, Inc. EMC Corporation* Stratasys Ltd.* Electronic Equipment, Instruments & Components — 5.0% Trimble Navigation Ltd.* Internet Software & Services — 13.0% eBay, Inc.* Facebook, Inc. - Class A* Google, Inc. - Class A* Yahoo!, Inc.* IT Services — 8.6% Accenture Ltd. - Class A Automatic Data Processing, Inc. International Business Machines Corporation 11 The Investment House Growth Fund Schedule of Investments (Continued) Common Stocks — 110.0% (Continued) Shares Value Information Technology — 64.6% (Continued) Semiconductors & Semiconductor Equipment — 2.5% Texas Instruments, Inc. $ Software — 16.3% Adobe Systems, Inc.* Autodesk, Inc.* Intuit, Inc. Microsoft Corporation Oracle Corporation SAP AG Symantec Corporation* Materials — 6.6% Chemicals — 6.6% Ecolab, Inc. Scotts Miracle-Gro Company (The) - Class A Sigma-Aldrich Corporation Total Common Stocks (Cost $29,677,134) $ Money Market Funds — 0.0%(a) Shares Value First American Treasury Obligations Fund - Class Y, 0.00%(b) (Cost $183) $ Total Investments at Value(c) — 110.0% (Cost $29,677,317) $ Liabilities in Excess of Other Assets — (10.0%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) Rate shown is the 7-day effective yield as of January 31, 2013. (c) All securities are pledged as collateral for the Fund’s bank line of credit. See accompanying notes to financial statements. 12 The Investment House Growth Fund Statement of Assets and Liabilities January 31, 2013 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Total Assets LIABILITIES Line of credit payable (Note 5) Payable for capital shares redeemed Accrued investment advisory fees (Note 4) Accrued Trustees’ fees (Note 4) Other liabilities Total Liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (Note 2) $ See accompanying notes to financial statements. 13 The Investment House Growth Fund Statement of Operations For the Six Months Ended January 31, 2013 (Unaudited) INVESTMENT INCOME Dividends (Net of foreign tax of $1,620) $ EXPENSES Investment advisory fees (Note 4) Interest expense and fees (Note 5) Extraordinary expenses for the selection of a new investment adviser (Note 4) Trustees’ fees (Note 4) Total Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 14 The Investment House Growth Fund Statements of Changes in Net Assets Six Months Ended January 31, 2013 (Unaudited) Year Ended July 31, 2012 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets resulting from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 15 The Investment House Growth Fund Statement of Cash Flows For the Six Months Ended January 31, 2013 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Net realized losses from security transactions and litigation settlements Net change in unrealized appreciation/depreciation on investments ) Increase in dividends receivable ) Proceeds from investment securities litigation settlements 13 Purchase of investment securities ) Sale of short-term investments, net 66 Proceeds from sale of investment securities Decrease in other liabilities ) Increase in accrued investment advisory fees Increase in accrued Trustees' fees NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Decrease in line of credit payable ) Increase in receivable for capital shares sold ) Decrease in payable for capital shares redeemed ) Receipt for shares purchased, net NET CASH USED IN FINANCING ACTIVITIES ) NET CHANGE IN CASH — Cash, beginning of period — Cash, end of period $ — During the six months ended January 31, 2013, interest and fees paid was $103,264. See accompanying notes to financial statements. 16 The Investment House Growth Fund Financial Highlights Per Share Data and Ratios for a Share Outstanding Throughout Each Period Six Months Ended January 31, (Unaudited) Years Ended July 31, July 31, July 31, July 31, July 31, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions from: Net investment income — ) Net asset value at end of period $ Total return(a) 12.38% (b) 16.45% 20.08% 11.74% (16.54%
